Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.31 Joseph M. Leone AMENDED AND RESTATED AGREEMENT by and among CIT Group Inc. a Delaware corporation (the "Company") and Joseph M. Leone (the "Executive") dated as of the 8th day of May 2008. WHEREAS, the Company and the Executive entered into an Employment Agreement dated August 1, 2004 (the Agreement); WHEREAS, the Company and the Executive entered into an Amendment Agreement, dated November 12, 2007 (the "Amendment Agreement"), to the Agreement; WHEREAS, the Company and the Executive wish to amend and restate the Agreement to reflect the Amendment Agreement and to amend the definition of "Change of Control"; WHEREAS, the Company desires to continue to employ the Executive in accordance with the following terms and conditions, and the Executive desires to be so employed. NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS: 1. Effective Date . The "Effective Date" shall mean September 1, 2004. 2. Term . The Company hereby agrees to employ the Executive, and the Executive hereby agrees to be employed by the Company subject to the terms and conditions of this Agreement, for the period commencing on the Effective Date and ending on December 31, 2008 (the "Term"). This Employment Agreement and the Term may be extended for one (1) or more additional periods by written agreement signed by the parties hereto at any time prior to the end of the term in effect. 3. Terms of Employment . (a) Position and Duties . (i) During the Term (A) the Executive shall serve as Vice Chairman Chief Financial Officer with such authority, duties and responsibilities as are commensurate with such position and as may be consistent with such position, reporting to the Chief Executive Officer of the Company or such other officer as designated by the Chief Executive Officer of the Company, and (B) the Executive's services shall be performed at the location such services were performed immediately prior to the Effective Date. (ii) During the Term, and excluding any periods of vacation and sick leave to which the Executive is entitled, the Executive agrees to devote substantially all of his attention and time during normal business hours to the business and affairs of the Company and, to the extent necessary to discharge the responsibilities assigned to the Executive hereunder, to use the Executive's reasonable best efforts to perform faithfully and efficiently such responsibilities. During the Term, it shall not be a violation of this Agreement for the Executive to serve on civic or charitable boards or committees, or manage personal investments, so long as such activities do not significantly interfere with the performance of the Executive's 1 responsibilities as an employee of the Company in accordance with this Agreement. It is expressly understood and agreed that to the extent that any such activities have been conducted by the Executive prior to the Effective Date, the continued conduct of such activities (or the conduct of activities similar in nature and scope thereto) subsequent to the Effective Date shall not thereafter be deemed to interfere with the performance of the Executive's responsibilities to the Company. (b) Compensation . (i) Base Salary . During the Term, the Executive shall receive an annual base salary ("Annual Base Salary") of no less than the rate of the Executive's base salary on the date immediately prior to the Effective Date. During the Term, the Annual Base Salary shall be reviewed at the time that the salaries of all of the executive officers of the Company are reviewed. Any increase in Annual Base Salary shall not serve to limit or reduce any other obligation to the Executive under this Agreement.
